IN THE SUPREME COURT OF THE STATE OF DELAWARE

    FRANKLIN R. WRIGHT,                    §
                                           §    No. 40, 2020
         Defendant Below,                  §
         Appellant,                        §
                                           §
         v.                                §    Court Below–Superior Court
                                           §    of the State of Delaware
    STATE OF DELAWARE,                     §
                                           §    Cr. ID No. 1607007843 (N)
         Plaintiff Below,                  §
         Appellee.                         §

                              Submitted: July 31, 2020
                              Decided: October 2, 2020

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                       ORDER

       After careful consideration of the parties’ briefs and the record below, we

conclude that the judgment below should be affirmed on the basis of and for the

reasons assigned by the Superior Court in its well-reasoned January 13, 2020 order

denying the appellant’s motion for postconviction relief.1 To the extent that the

appellant argues that his sentence is illegal, we will not consider this argument for

the first time on appeal,2 and—as the appellant acknowledges—he may file a motion



1
 State v. Wright, 2020 WL 218424 (Del. Super. Ct. Jan. 13, 2020).
2
  Del. Supr. Ct. R. 8 (“Only questions fairly presented to the trial court may be presented
for review; provided, however, that when the interests of justice so require, the Court may
consider and determine any question not so presented.”); Delaware Elec. Coop., Inc. v.
to correct an illegal sentence with the Superior Court under Superior Court Criminal

Rule 35(a) “at any time.”3

       NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                                  BY THE COURT:

                                                  /s/ Tamika R. Montgomery-Reeves
                                                              Justice




Duphily, 703 A.2d 1202, 1206 (Del. 1997) (“It is a basic tenant of appellate practice that
an appellate court reviews only matters considered in the first instance by a trial court.”).
3
  Del. Super. Ct. Crim. R. 35(a).
                                             2